[Cite as Felts v. ODRC Southern Ohio Corr. Facility, 2022-Ohio-966.]




 BRIAN FELTS                                           Case No. 2021-00538PQ

         Requester                                     Special Master Jeff Clark

         v.                                            REPORT AND RECOMMENDATION

 ODRC SOUTHERN OHIO
 CORRECTIONAL FACILITY

         Respondent


        {¶1} The Ohio Public Records Act (PRA) requires copies of public records to be
made available to any person upon request. The state policy underlying the PRA is that
open government serves the public interest and our democratic system. State ex rel.
Gannett Satellite Information Network, Inc. v. Petro, 80 Ohio St.3d 261, 264, 685 N.E.2d
1223 (1997). To that end, the public records statute must be construed liberally in favor
of broad access, with any doubt resolved in favor of disclosure of public records. State ex
rel. Rogers v. Dept. of Rehab. & Corr., 155 Ohio St.3d 545, 2018-Ohio-5111, 122 N.E.3d
1208, ¶ 6. This action is filed under R.C. 2743.75, which provides an expeditious and
economical procedure to enforce the PRA in the Court of Claims.
        {¶2} On August 20, 2021, requester Brian Felts made a public records request to
respondent ODRC Southern Ohio Correctional Facility (SOCF)1 for
        a copy of the Public EEOC record Signed by Labor Relations Jason Smith
        through your office on June 6th, 2019. This record contains the settlement
        between the State of Ohio (SOCF) and I through the EEOC mediation
        process. This is a settlement of case # DAY76(727618)10312018 and 22A-
        2019-00567C.
(Complaint at 3.) SOCF responded later the same day:

        1   Respondent intermittently refers, without explanation, to the Southern Ohio Correctional
Institution. For consistency, this report will reference the Southern Ohio Correctional Facility and the
acronym “SOCF,” as used by requester, respondent’s affiants, and other ODRC materials filed herein.
Case No. 2021-00538PQ                         -2-     REPORT AND RECOMMENDATION


       You have discussed the Public Record request regarding an EEOC
       settlement with Warden Erdos. Please be informed this record does not
       exist and therefore we are unable to produce this document.
(Id. at 2.) On September 22, 2021, Felts filed a complaint under R.C. 2743.75 alleging
denial of access to public records. Following unsuccessful mediation, SOCF filed a
response and motion to dismiss on December 23, 2021. On January 6, 2022, the court
issued an order directing Felts to file a reply pleading, and for SOCF to file additional
information and documents. On January 12, 2022, SOCF filed a supplemental response.
On January 12 and January 21, 2022, Felts submitted various documents that were not
captioned and lacked proof of service.
       Burden of Proof
       {¶3} A requester must establish a public records violation by clear and convincing
evidence. Hurt v. Liberty Twp., 2017-Ohio-7820, 97 N.E.3d 1153, ¶ 27-30 (5th Dist.). At
the outset, a requester bears the burden of production to plead and prove facts showing
he sought identifiable public records from a public office pursuant to R.C. 149.43(B)(1)
and that the request was denied. Welsh-Huggins v. Jefferson Cty. Prosecutor’s Office,
163 Ohio St.3d 337, 2020-Ohio-5371, 170 N.E.3d 768, ¶ 33.
       Non-Existent Records
       A “record” is defined for purposes of the Public Records Act as
       any document, device, or item, regardless of physical form or characteristic,
       including an electronic record as defined in section 1306.01 of the Revised
       Code, created or received by or coming under the jurisdiction of any public
       office of the state or its political subdivisions, which serves to document the
       organization, functions, policies, decisions, procedures, operations, or other
       activities of the office.
R.C. 149.011(G). A document must be one “created or received by or coming under the
jurisdiction of any public office” to meet this definition and thus must exist before it can be
the subject of a public “records” request. A public office has no duty to provide records
that do not already exist or that it does not possess. State ex rel. Alford v. Toledo Corr.
Case No. 2021-00538PQ                       -3-     REPORT AND RECOMMENDATION


Inst., 157 Ohio St.3d 525, 2019-Ohio-3847, 138 N.E.3d 1133, ¶ 5; State ex rel. Cordell v.
Paden, 156 Ohio St.3d 394, 2019-Ohio-1216, 128 N.E.3d 179, ¶ 8-10.
      Requester’s Claim
      {¶4} Felts seeks a document containing “the settlement” between “the State of
Ohio (SOCF)” and Felts in EEOC/OCCR case # DAY76(727618)10312018 and 22A-
2019-00567C, “Signed by Labor Relations Jason Smith through your office on June 6th,
2019.” (Complaint at 3.) Felts states that settlement occurred “through the EEOC
mediation process.” (Id.) The request thus identifies the record sought by case number,
the type of document, the date of execution, and an SOCF signatory. The request was
addressed to “Mr. Greene & Warden Erdos,” both of whom are employees of SOCF. (Id.
at 2; Response, Greene Aff. at ¶ 1.)
      Respondent’s Denial
      {¶5} Respondent has not expressly denied that a written settlement agreement
exists somewhere. SOCF asserts only that the requested document “does not exist in
records kept and maintained by the institution.” (Emphasis added.) (Response at 2-4,
Greene Aff. at ¶ 3, 6-9, Smith Aff. at ¶ 3, 6-9.) However, when SOCF denied the record
existed, it remained Felts’ burden to show by clear and convincing evidence that the
record both existed and was maintained by SOCF. Cordell v. Paden at ¶ 5-10.
      Requester’s evidence
      {¶6} In addition to his description of the record sought, Felt asserts:
      EEOC documents show there was a settlement even terms as
      “Congratulations on your settlement” Paperwork was signed and notarized
      by Jason Smith LRO. in agreement with settlement.
(Complaint at 1.) Felts stated in correspondence with Greene and Erdos that “the
document should be easily obtained in the Labor relations officer records.” (Id. at 3.) The
Complaint attaches a June 4, 2019 letter from an OCRC investigator congratulating Felts
“on achieving a mutual settlement agreement” and attaching a Withdrawal of Charge with
Settlement form for him to complete. (Id. at 7.) Also attached to the complaint is the
Case No. 2021-00538PQ                        -4-     REPORT AND RECOMMENDATION


subsequently      completed        REQUEST     FOR    WITHDRAWAL          OF     CHARGE
DISCRIMINATION form bearing the signature of Jason Smith as a “WITNESS.” (Id. at 6.)
Also attached is a Letter of Determination containing the Ohio Civil Rights Commission’s
finding that
       Prior to the conclusion of the investigation, Charging Party and Respondent
       resolved the charge. As a result, Charging Party requested to withdraw the
       charge. DECISION: The Ohio Civil Rights Commission has entered into its
       record a finding of WITHDRAWAL OF CHARGE – WITH SETTLEMENT.
       The matter is CLOSED.
(Complaint at 5.) In Felts’ copy, an arrow points to the term, “WITH SETTLEMENT,” with
handwritten text indicating “copy of this settlement” as the document he seeks. (Id. at 5.)
       {¶7} On January 6, 2022, the court issued an order directing Felts to file a reply
clarifying the following issues:
   1. Advise whether the requested settlement document was also signed by
      requester.
   2. Advise whether requester already possesses a copy of the requested
      settlement document. If so, requester is directed to attach a copy of this
      copy of the withheld settlement document to his reply.
   3. Attach a copy of “the email [Parks] [sic] requested from Captain Humphrey’s
      to Lieutenant Haywood referencing a Time Clock Adjustment” that was
      provided to Parks [sic] on September 15, 2021.” (Complaint at 2.) Advise
      whether the “Time Clock Adjustment” in this email constitutes the full terms
      of settlement provided by ODRC to you as referenced in the Request for
      Withdrawal of Charge Discrimination (Complaint at 6) in OCRC Case No.
      DAY76 (27618) 10312018/EEOC Case No. 22A-2019-00567C.
On January 12, 2022, Felts submitted an uncaptioned letter and attachments that did not
include a certificate of service. The special master issued an order on January 14, 2022
noting that “this submission was not accompanied by a completed proof of service on
respondent, without which the court may not consider the pleading. Civ.R. 5(B)(4),” and
directing Felts to refile the documents with a completed proof of service in compliance
Case No. 2021-00538PQ                        -5-      REPORT AND RECOMMENDATION


with the Civil Rules. On January 21, 2022, Felts submitted various documents, again
without caption or proof of service.
       {¶8} Pursuant to Civil Rule 5(B)(4), the special master shall not base his
recommendation on the documents filed by requester on January 12 and 21, 2022. However,
out of an abundance of caution and in the interest of justice, the special master reviewed the
documents, which contain the following assertions:
   1. Yes, I did sign the settlement agreement between Jason Smith and I and it was
      returned to the EEOC through Mr. Smith’s Office.
   2. I do not have a copy of the settlement agreement, I trusted Mr. Smith word and
      never thought we would be going through this.
   3. I believe the E-mail and Pre-Filled hour change form was a end around to get
      me to sign my rights away under the EEOC, if it was not why would they need
      it? My signature would have been a binding agreement or acceptance to the
      hour change. Should there not have been a Settlement this form would not
      have been needed. Incident report dated September 17, 2021.
(January 12, 2022 submission.) The statement that a signed document “was returned to the
EEOC through Mr. Smith’s Office,” implies that the original was not kept by “Mr. Smith’s
Office” at SOCF. Felts neither admits nor denies that the Time Clock Adjustment constitutes
the terms of the settlement.
       Respondent’s Evidence
       {¶9} On January 6, 2022, the special master issued an order directing respondent
to clarify the following:
   1. Advise whether the terms of the “settlement” or “settlement agreement”
      between Parks [sic] and ODRC referenced in the OCRC/EEOC documents
      attached to the complaint (Complaint at 5-7, 13-15) was memorialized in a
      writing, regardless of whether the writing was titled as a “settlement” or not.
      If so, attach a copy of the document memorializing the terms of the
      settlement.
   2. Attach a copy of “the email [Parks] [sic] requested from Captain Humphrey’s
      to Lieutenant Haywood referencing a Time Clock Adjustment” that was
      provided to Parks [sic] on September 15, 2021. (Complaint at 2.)
Case No. 2021-00538PQ                       -6-     REPORT AND RECOMMENDATION


   3. Advise whether the “Time Clock Adjustment” in the above email constitutes
      the terms of settlement provided by ODRC as referenced in the Request for
      Withdrawal of Charge Discrimination (Complaint at 6) in OCRC Case No.
      DAY76 (27618) 10312018/EEOC Case No. 22A-2019-00567C.
   4. Advise whether Labor Relations Officer Jason Smith signed any document
      on June 6, 2021 containing the settlement of OCRC Case No. DAY76
      (27618) 10312018/EEOC Case No. 22A-2019-00567C.
In response SOCF provided a copy of an email string that included a Michael Humphrey
but did not include Lieutenant Haywood. (Supp. Response at 4, Second Aff. of Greene at
¶ 12, attached email string.) SOCF’s affiants attested that:
       The Affiant is unaware of the existence of any document which relates to
       the matters at issue in these proceedings which is or purports to be a
       “settlement” or a “settlement agreement” regardless of whether it is so
       designated.
(Second Aff. of Greene at ¶ 11),
       The Affiant is unaware of the terms of any settlement which the Relator [sic]
       maintains was entered into by and between the ODRC and Brian Felts in
       relation to the EEOC and/or Ohio Civil Rights Commission matters which
       Mr. Felts describes in his Complaint.
(Id. at ¶ 13.) These assertions are repeated, with immaterial differences in wording, by
Jason Smith (Second Affidavit of Smith at ¶ 10-11), who adds that he “did not sign a
settlement agreement related to these proceedings on June 6, 2021.” (Id. at ¶ 12.)
Notably, the testimony asserts only a lack of awareness of, rather than affirmatively
denying, the existence of a written settlement or the terms of any verbal settlement.
       Analysis
       {¶10} The undisputed language in the OCRC/EEOC Letter of Determination is
some evidence that a settlement was reached between Felts and ODRC in the referenced
matter. Further, Felts attested under oath that “I have been provided with a settlement
from the Respondent for which I am fully satisfied.” (Complaint at 6.) SOCF employee
Jason Smith witnessed Felt’s signature to that assertion. However, none of the
Case No. 2021-00538PQ                               -7-       REPORT AND RECOMMENDATION


EEOC/OCRC documents indicate whether the referenced settlement agreement was
written or verbal.
        {¶11} SOCF’s affidavit testimony is some evidence supporting the non-existence
of a written settlement agreement physically kept at SOCF. See State ex rel. Fant v.
Flaherty, 62 Ohio St.3d 426, 427, 583 N.E.2d 1313 (1992); State ex rel. Toledo Blade Co.
v. Toledo-Lucas County Port Auth., 121 Ohio St.3d 537, 2009-Ohio-1767, 905 N.E.2d
1221, ¶ 14-15. SOCF’s testimony does not exclude the possible existence of a written
settlement agreement kept only at ODRC Central Office – e.g., the Office of Equal
Employment Opportunity, the Legal Section, or other ODRC administrative office where
it may not be in SOCF’s possession or control. See State ex rel. Horton v. Kilbane, Slip
Opinion No. 2022-Ohio-205, ¶ 11.
        {¶12} SOCF has not fully explained the “non-existence” of the requested record.
R.C. 149.43(B)(3). See, e.g., State ex rel. Cordell v. Paden, 156 Ohio St.3d 394, 2019-
Ohio-1216, 128 N.E.3d 179, ¶ 5, 9; State, ex rel. Bloodworth v. Toledo Corr. Inst., 6th
Dist. Lucas No. L-21-1146, 2022-Ohio-346, ¶ 4-7; and Ohio Records Analysis v. Ohio
Dept. of Admin. Servs., Ct. of Cl. No. 2021-00385PQ, 2022-Ohio-316, ¶ 7, 10 for
examples of public offices giving the known location of requested records in the course
of explaining the records non-existence in their possession. While SOCF has not proven
the non-existence of a written settlement agreement, it is not required to. Rather, the
burden is on Felts to demonstrate the record’s existence, at the time of the request, in the
keeping of the office from which he requested it. Cordell at ¶ 8; State ex rel. Morabito v.
Cleveland, 8th Dist. Cuyahoga No. 98829, 2012-Ohio-6012, ¶ 13. Considering all the
evidence before the court,2 the special master finds Felts has not proven by clear and

         2 In his January 12, 2022 letter, Felts states, “1. Yes, I did sign the settlement agreement between

Jason Smith and I and it was returned to the EEOC through Mr. Smith’s Office. 2. I do not have a copy of
the settlement agreement, I trusted Mr. Smith word and never thought we would be going through this.”
However, even were the court able to consider these statements, neither Felts nor SOCF admit that the
shift schedule change constituted the matter that was settled, or that the email or any other document filed
in this case is the written agreement to which the EEOC/OCRC documents refer. The parties’ joint failure
Case No. 2021-00538PQ                              -8-       REPORT AND RECOMMENDATION


convincing evidence that a responsive record existed in SOCF’s keeping at the time the
request was made.
        {¶13} This determination does not restrict Felts from making additional requests to
other ODRC offices where a settlement agreement may by kept. Courts encourage
parties to persevere to achieve resolution of currently deficient records requests. See
State ex rel. Morgan v. Strickland, 121 Ohio St.3d 600, 2009-Ohio-1901, 906 N.E.2d
1105, ¶ 14-19. The Public Records Act requires and encourages negotiation to optimize
the clarity, scope, speed, format, economy, and delivery of public records. See R.C.
149.43(B)(2), (3), (5), (6), (7) and (9). Perfection is not required of public records requests,
“particularly where * * * it is evident that the public office was aware of the specific records
requested.” State ex rel. Morgan v. New Lexington, 112 Ohio St.3d 33, 2006-Ohio-6365,
857 N.E.2d 1208, ¶ 37. See State ex rel. Hill v. Adult Parole Officer T. Campbell, 10th
Dist. Franklin No. 20AP-510, 2022-Ohio-354, ¶ 13-15 (Decision Feb. 8, 2022.). Courts
discourage semantic evasion of requests, Morgan v. New Lexington at ¶ 56-57; Sutelan
v. Ohio State Univ., Ct. of Cl. No. 2019-00250PQ, 2019-Ohio-3675, ¶ 15-17. Before
denying a request as ambiguous, a public office is required to
        provide the requester with an opportunity to revise the request by informing
        the requester of the manner in which records are maintained by the public
        office and accessed in the ordinary course of the public office’s or person’s
        duties.
R.C. 149.43(B)(2). The parties are encouraged to cooperate fully in negotiating any future
revision of this request.
        Conclusion
        {¶14} Upon consideration of the pleadings and attachments the special master
recommends the court deny requester’s claim for production of records for failure to show



to specify the nature and/or location of the referenced settlement seriously impairs the court’s efforts to
provide fact-based, much less expeditious and economical, resolution of this dispute.
Case No. 2021-00538PQ                        -9-     REPORT AND RECOMMENDATION


that the requested record exists in respondent’s keeping. It is recommended that costs
be assessed to requester.
        {¶15} Pursuant to R.C. 2743.75(F)(2), either party may file a written objection with
the clerk of the Court of Claims of Ohio within seven (7) business days after receiving this
report and recommendation. Any objection shall be specific and state with particularity all
grounds for the objection. A party shall not assign as error on appeal the court’s adoption
of any factual findings or legal conclusions in this report and recommendation unless a
timely objection was filed thereto. R.C. 2743.75(G)(1).




                                            JEFF CLARK
                                            Special Master


Filed February 16, 2022
Sent to S.C. Reporter 3/25/22